Larremore, J.
The order for the examination of the judgment debtor fails to show the filing and docketing of the transcript of the judgment of the district court, in the office of the clerk of the city and county of New York, and when the same was so filed and docketed. In order that this court may acquire jurisdiction in supplementary proceedings instituted on judgments of district and justices’ courts, it is necessary that all the jurisdictional facts should be stated in the order. It is not sufficient to show the jurisdictional facts in the affidavit on which the order is obtained, but the same must be shown in the order, to give this court jurisdiction.
The order herein, failing to show that a transcript of the judgment was filed and docketed with the county clerk, and when the same was so filed and docketed, is irregular and defective, and the motion for dismissal must therefore be granted.